            Case 1:20-cv-11494-IT Document 6 Filed 11/10/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

EMC CORPORATION,
EMC INFORMATION SYSTEMS
INTERNATIONAL and DELL
(CHINA) COMPANY LIMITED,
      Plaintiffs,

           v.                                               Civil Action No. 1:20‐cv‐11494‐IT

XIAOFEI SHAWN SHI,
     Defendant.

                                  ORDER TO SHOW CAUSE
                                        November 10, 2020

TALWANI, D.J.

     Plaintiffs EMC Corporation, EMC Information Systems International, and Dell (China)

Company Limited filed a complaint in this case on August 7, 2020. See Complaint. [#1]. A

summons was issued as to Xiaofei Shawn Shi on August 10, 2020. [#4]. More than 90 days

have passed since the court issued summons in this case. To date, the summons has not been

returned with proof of execution. Accordingly, the case is subject to dismissal. See Fed. R.

Civ. P. 4(m) (2015) (“If a defendant is not served within 90 days after the complaint is filed,

the court—on motion or on its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be made within a specified

time.”); Local Rule 4.1(b) (“If on the 14th day following the expiration of the 90 day period

good cause has not been shown [for the failure to make timely service] . . . the clerk shall

forthwith automatically enter an order of dismissal”)




                                                 1
             Case 1:20-cv-11494-IT Document 6 Filed 11/10/20 Page 2 of 2



       If Plaintiffs believe dismissal is unwarranted, Plaintiffs shall file by no later than Tuesday,

November 24, 2020 a response to this order setting forth good cause why the court should not

dismiss the case.

        IT IS SO ORDERED.


 November 10, 2020                                             /s/ Indira Talwani
                                                               United States District Judge




                                                  2
